
	
		II
		110th CONGRESS
		1st Session
		S. 141
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  increase the maximum annual contribution allowed to be made to Coverdell
		  education savings accounts, and to provide for a deduction for contributions to
		  education savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 The College Savings Act of
			 2007.
		2.Increase in
			 maximum annual contribution for Coverdell education savings accounts
			(a)In
			 generalSection 530(b)(1)(A)(iii) of the Internal Revenue Code of
			 1986 (defining Coverdell education savings account) is amended by striking
			 $2,000 and inserting $5,000.
			(b)Conforming
			 amendmentSection 4973(e)(1)(A) of the Internal Revenue Code of
			 1986 is amended by striking $2,000 and inserting
			 $5,000.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(d)Permanent
			 extension of modificationsSection 901 of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 (relating to sunset provisions) shall not
			 apply to section 401 of such Act (relating to modifications to education
			 individial retirement accounts).
			3.Education
			 savings accounts
			(a)Deduction for
			 contributionsPart VII of subchapter B of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and
			 inserting after section 223 the following new section:
				
					224.Education
				savings
						(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the amount of contributions made by such
				individual to an education savings account during the taxable year.
						(b)Definitions
							(1)Education
				savings accountThe term education savings account
				means a trust created or organized in the United States exclusively for the
				purpose of paying the qualified education expenses of an individual who is the
				designated beneficiary of the trust (and designated as an education savings
				account at the time created or organized), but only if the written governing
				instrument creating the trust meets the following requirements:
								(A)No contribution
				will be accepted—
									(i)unless it is in
				cash,
									(ii)after the date
				on which such beneficiary attains age 18, or
									(iii)except in the
				case of rollover contributions described in subsection (e)(4), if such
				contribution would result in aggregate contributions for the taxable year
				exceeding $5,000.
									(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this section
				or who has so demonstrated with respect to any individual retirement plan or
				any Coverdell education savings account.
								(C)No part of the
				trust assets will be invested in life insurance contracts.
								(D)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
								(E)Except as
				provided in subsection (e)(6), any balance to the credit of the designated
				beneficiary on the date on which the beneficiary attains age 30 shall be
				distributed within 30 days after such date to the beneficiary or, if the
				beneficiary dies before attaining age 30, shall be distributed within 30 days
				after the date of death of such beneficiary.
								(F)The age
				limitations in subparagraphs (A)(ii) and (E), and paragraphs (4) and (5) of
				subsection (e), shall not apply to any designated beneficiary with special
				needs (as determined under regulations prescribed by the Secretary).
								(2)Qualified
				education expensesThe term qualified education
				expenses has the meaning given such term in section 530(b)(2).
							(3)Certain rules
				to applyRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 219(d)(2)
				(relating to no deduction for rollovers),
								(B)Section 530(b)(5)
				(relating to time when contributions deemed made),
								(C)Section 530(f)
				(relating to community property laws),
								(D)Section 530(g)
				(relating to custodial accounts), and
								(E)Section 530(h)
				(relating to reports).
								(c)Reduction in
				permitted contribution based on adjusted gross income
							(1)In
				generalThe maximum amount which a contributor could otherwise
				make to an account under this section shall be reduced by an amount which bears
				the same ratio to such maximum amount as—
								(A)the excess
				of—
									(i)the contributor’s
				modified adjusted gross income for such taxable year, over
									(ii)$95,000
				($190,000 in the case of a joint return), bears to
									(B)$15,000 ($30,000
				in the case of a joint return).
								(2)Modified
				adjusted gross incomeFor purposes of paragraph (1), the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
							(d)Tax treatment
				of accounts
							(1)In
				generalAn education savings account is exempt from taxation
				under this subtitle unless such account has ceased to be an education savings
				account. Notwithstanding the preceding sentence, any such account is subject to
				the taxes imposed by section 511 (relating to imposition of tax on unrelated
				business income of charitable, etc. organizations).
							(2)Account
				terminationsRules similar to the rules of paragraphs (2) and (4)
				of section 408(e) shall apply to education savings accounts, and any amount
				treated as distributed under such rules shall be treated as not used to pay
				qualified education expenses.
							(e)Treatment of
				distributions
							(1)In
				generalAny distribution shall be includible in the gross income
				of the distributee in the manner as provided in section 72.
							(2)Special rules
				for applying estate and gift taxes with respect to accountRules
				similar to the rules of paragraphs (2), (4), and (5) of section 529(c) shall
				apply for purposes of this section.
							(3)Additional tax
				for distributions not used for educational expenses
								(A)In
				generalThe tax imposed by this chapter for any taxable year on
				any taxpayer who receives a payment or distribution from an education savings
				account which is in excess of the qualified education expenses of the
				designated beneficiary during the taxable year shall be increased by 10 percent
				of the amount of such excess.
								(B)ExceptionsSubparagraph
				(A) shall not apply if the payment or distribution is—
									(i)made to a
				beneficiary (or to the estate of the designated beneficiary) on or after the
				death of the designated beneficiary,
									(ii)attributable to
				the designated beneficiary’s being disabled (within the meaning of section
				72(m)(7)),
									(iii)made on account
				of a scholarship, allowance, or payment described in section 25A(g)(2) received
				by the account holder to the extent the amount of the payment or distribution
				does not exceed the amount of the scholarship, allowance, or payment, or
									(iv)made on account
				of the attendance of the designated beneficiary at the United States Military
				Academy, the United States Naval Academy, the United States Air Force Academy,
				the United States Coast Guard Academy, or the United States Merchant Marine
				Academy, to the extent that the amount of the payment or distribution does not
				exceed the costs of advanced education (as defined by section 2005(e)(3) of
				title 10, United States Code, as in effect on the date of the enactment of this
				section) attributable to such attendance.
									(C)Contributions
				returned before certain dateSubparagraph (A) shall not apply to
				the distribution of any contribution made during a taxable year on behalf of
				the designated beneficiary if—
									(i)such distribution
				is made before the first day of the sixth month of the taxable year following
				the taxable year, and
									(ii)such
				distribution is accompanied by the amount of net income attributable to such
				excess contribution.
									Any net
				income described in clause (ii) shall be included in gross income for the
				taxable year in which such excess contribution was made.(4)Rollover
				contributionsParagraph (1) shall not apply to any amount paid or
				distributed from an education savings account to the extent that the amount
				received is paid, not later than the 60th day after the date of such payment or
				distribution, into another education savings account for the benefit of the
				same beneficiary or a member of the family (within the meaning of section
				529(e)(2)) of such beneficiary who has not attained age 30 as of such date. The
				preceding sentence shall not apply to any payment or distribution if it applied
				to any prior payment or distribution during the 12-month period ending on the
				date of the payment or distribution.
							(5)Change in
				beneficiaryAny change in the beneficiary of an education savings
				account shall not be treated as a distribution for purposes of paragraph (1) if
				the new beneficiary is a member of the family (as so defined) of the old
				beneficiary and has not attained age 30 as of the date of such change.
							(6)Special rules
				for death and divorceRules similar to the rules of paragraphs
				(7) and (8) of section 220(f) shall apply. In applying the preceding sentence,
				members of the family (as so defined) of the designated beneficiary shall be
				treated in the same manner as the spouse under such paragraph (8).
							(7)Deemed
				distribution on required distribution dateIn any case in which a
				distribution is required under subsection (b)(1)(E), any balance to the credit
				of a designated beneficiary as of the close of the 30-day period referred to in
				such subsection for making such distribution shall be deemed distributed at the
				close of such
				period.
							.
			(b)Tax on excess
			 contributions
				(1)In
			 generalSubsection (a) of section 4973 of the Internal Revenue
			 Code of 1986 (relating to tax on excess contributions to certain tax-favored
			 accounts and annuities) is amended by striking or at the end of
			 paragraph (4), by inserting or at the end of paragraph (5), and
			 by inserting after paragraph (5) the following new paragraph:
					
						(6)an education
				savings account (as defined in section
				224),
						.
				(2)Excess
			 contributionSection 4973 of such Code is amended by adding at
			 the end the following new subsection:
					
						(h)Excess
				contributions to education savings accountsFor purposes of this
				section—
							(1)In
				generalIn the case of education savings accounts maintained for
				the benefit of any one beneficiary, the term excess contributions
				means the sum of—
								(A)the amount by
				which the amount contributed for the taxable year to such accounts exceeds
				$5,000 (or, if less, the sum of the maximum amounts permitted to be contributed
				under section 224(c) by the contributors to such accounts for such year);
				and
								(B)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
									(i)the distributions
				out of the accounts for the taxable year (other than distributions described in
				section 224(e)(4)); and
									(ii)the excess (if
				any) of the maximum amount which may be contributed to the accounts for the
				taxable year over the amount contributed to the accounts for the taxable
				year.
									(2)Special
				rulesFor purposes of paragraph (1), the following contributions
				shall not be taken into account:
								(A)Any contribution
				which is distributed out of the education savings account in a distribution to
				which section 224(e)(3)(C) applies.
								(B)Any rollover
				contribution.
								.
				(c)Failure to
			 provide reports on education savings accountsParagraph (2) of
			 section 6693(a) of the Internal Revenue Code of 1986 (relating to failure to
			 provide reports on individual retirement accounts or annuities) is amended by
			 striking and at the end of subparagraph (D), by striking the
			 period at the end of subparagraph (E) and inserting , and, and
			 by inserting after subparagraph (E) the following new subparagraph:
				
					(F)section
				224(b)(3)(E) (relating to education savings
				accounts).
					.
			(d)Clerical
			 amendmentThe table of section for part VII of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item
			 relating to section 224 and inserting the following new items:
				
					
						Sec. 224. Education savings.
						Sec. 225. Cross
				reference.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2006.
			
